Name: Council Regulation (EEC) No 3128/83 of 24 October 1983 opening, allocating and providing for the administration of a Community tariff quota for ' Sljivovica' plum spirit falling within subheading ex 22.09 C IV a) of the Common Customs Tariff and originating in Yugoslavia (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 312/ 10 Official Journal of the European Communities 12 . 11 . 83 COUNCIL REGULATION (EEC) No 3128/83 of 24 October 1983 opening, allocating and providing for the administration of a Community tariff quota for 'Sljivovica' plum spirit falling within subheading ex 22.09 C IV a) of the Common Customs Tariff and originating in Yugoslavia ( 1984) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas , during the last three years for which statis ­ tics are available, the corresponding imports of each Member State represent the following percentages of imports into the Community from Yugoslavia of the product in question :Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion , Member States 1980 1981 1982 Benelux 3,9 0,7 0,9 Denmark 0,1  0,3 Germany 91,9 95,1 96,3 Greece    France 1,9 3,9 2,5 Ireland    Italy  0,2  United Kingdom 2,2 0,1  Whereas Article 21 of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation (') provides that plum spirit , marketed under the name Sljivovica , falling within subheading ex 22.09 C IV a) of the Common Customs Tariff and originating in Yugoslavia shall be imported into the Community at customs duties of 0,3 ECU per hectolitre per % volume of alcohol plus 3 ECU per hectolitre , within the limits of an annual Community tariff quota of 5 420 hectolitres ; whereas these goods must be accompanied by a cer ­ tificate of authenticity ; whereas the tariff quota in question should be opened for 1984 ; Whereas both these percentages and the estimates from certain Member States should be taken into account as well as the need to ensure that, in the cir ­ cumstances , the obligations contracted under the Agreement concerned are allocated fairly among all the Member States ; whereas the approximate per ­ centages of the initial quota shares may therefore be fixed as follows : Benelux 5,0 Denmark 2,5 Germany 92,0 Greece 0,1 France 0,1 Ireland 0,1 Italy 0,1 United Kingdom 0,1 Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninter ­ rupted application of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accur ­ ately as possible the true trend of the market in the products in question , such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics for imports from Yugoslavia over a representative refer ­ ence period and also to the economic outlook for the quota period in question ; Whereas , in order to take into account import trends for the products concerned in the various Member States, the quota amount should be divided into two instalments, the first being shared among the Mem ­ ber States and the second constituting a reserve to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should under the circum ­ stances be fixed at 75 % of the quota volume ;(') OJ No L 41 , 14. 2 . 1983 , p. 1 . 12 . 11 . 83 Official Journal of the European Communities No L 312/ 11 3 . Such goods, when imported, shall be accompa ­ nied by a certificate of authenticity, issued by the competent Yugoslav authority, conforming with the model annexed to this Regulation . Article 2 1 . A first instalment amounting to 4 060 hectolitres of the Community tariff quota referred to in Article 1 , shall be allocated among the Member States ; the shares which, subject to Article 5 , shall be valid until 31 December 1984 shall be as follows : Whereas the Member States' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in contin ­ uity, any Member State which has almost used up its initial quota share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its addi ­ tional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of adminis ­ tration requires close cooperation between the Member States and the Commission , and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; Whereas if, at a given date in the quota period, a substantial quantity remains unused in any Member State , it is essential that that Member State should return a significant proportion to the reserve to pre ­ vent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium , the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union , any opera ­ tion relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members, (hectolitres) Benelux Denmark Germany Greece France Ireland Italy United Kingdom 200 100 3 735 5 5 5 5 5 2 . The second instalment amounting to 1 360 hec ­ tolitres shall constitute the reserve . HAS ADOPTED THIS REGULATION : Article 3 1 . If 90 % or more of a Member State 's initial share as specified in Article 2(1 ), or 90% of that share minus the portion returned to the reserve where Article 5 has been applied, has been used up, then , to the extent permitted by the amount of the reserve , that Member State shall forthwith , by notifying the Commission, draw a second share equal to 15 % of its initial share, rounded up where necessary to the next unit . 2 . If, after its initial share has been used up , 90 % or more of the second share drawn by a Member State has been used up, then that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in para ­ graph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there are Article 1 1 . From 1 January to 31 December 1984, a Com ­ munity tariff quota of 5 420 hectolitres shall be opened for plum spirit marketed under the name Sljivovica, in containers holding two litres or less , falling within subheading ex 22.09 C IV a) of the Common Customs Tariff and originating in Yugo ­ slavia. 2 . Within the limits of this tariff quota the Com ­ mon Customs Tariff duty applicable to these prod ­ ucts shall be suspended at 0,3 ECU per hectolitre per % volume of alcohol plus 3 ECU per hectolitre . Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and in Regulation (EEC) No 287/82 ('). (') OJ No L30,6 . 2 . 1982 , p. 1 . No L 312/ 12 Official Journal of the European Communities 12 . 11 . 83 grounds for believing that they might not be used up. It shall inform the Commission of its reasons for applying this paragraph. Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1984. to this end, notify the amount of the balance to the Member State making the last drawing. Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the tariff quota . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . 4 . The extent to which a Member States has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the Commission's request, the Member States shall inform it of imports actually charged against their shares . Article 5 The Member States shall return to the reserve, not later than 1 October 1984, such unused portion of their initial share as, on 15 September 1984, is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used . The Member States shall notify the Commission , not later than 1 October 1984, of the total quantities of the products in question imported up to 15 Sep ­ tember 1984 and charged against the tariff quota and of any quantity of the initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and, as soon as it is notified, shall inform each Member State of the extent to which the reserve has been used up. It shall inform the Member States, not later than 5 October 1984, of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and, Article 9 The Member States and the Commission shall coop ­ erate closely to ensure that this Regulation is com ­ plied with . Article 10 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 October 1983 . For the Council The President G. ARSENIS BILAG - ANHANG - Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE 1 Exporter (name, full address , country) Exportateur (nom. adresse compiÃ ²te , pays) 2 No ORIGINAL 3 Quota year AnnÃ ©e contingentaire 4 Country of destination Pays de destination 6 Issuing authority Organisme Ã ©metteur5 Consignee (name, full address , country) Destinataire (nom , adresse complÃ ¨te , pays) 7 \ 8 Place and date of shipment Means of transport Lieu et date d'embarquement  Moyen de transport CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  Plum spirit 'Ã ¨ljivovica' Eau-de-vie de prunes «Sijivovica »* (CCT subheading ex 22.09 C IV a)) [Sous-position du TDC : ex 22.09 C IV a)] -- um-em --- 9 Marks and numbers  Number and kind of packages Marques et numÃ ©ros  Nombre et nature des colis 10 &lt;MD vol of alcohol (Ms vol d'alcool 1 1 Litres Litres 12 vol of alcohol and litres ( in words) &lt;MD vol d'alcool et litres (en lettres) 13 CERTIFICATE BY THE ISSUING AUTHORITY VISA DE L'ORGANISME Ã METTEUR I hereby certify that the plum spirit ' Sijivovica ' described in this certificate corresponds with the definition given on the reverse. Je certifie que l'eau-de-vie de prunes «Sijivovica » dÃ ©crite dans ce certificat correspond Ã ta dÃ ©finition figurant au verso . Place Date Lieu Date (Stamp and signature ) (Cachet et signature) DEFINITION Plum spirit with an alcoholic strength of 40 % vol or more, marketed under the name SLJIVOVICA, corresponding to the specifications laid down in the Regulation relating to the quality of spirituous beverages, published in the Official Journal of the Socialist Federal Republic of Yugoslavia on 7 October 1971 . DEFINITION Eau-de-vie de prunes ayant un titre alcoomÃ ©trique Ã ©gal ou supÃ ©rieur Ã 40 % vol, commercialisÃ ©e sous la dÃ ©nomination SLJIVOVICA correspondant Ã la spÃ ©cification reprise dans la rÃ ©glementation relative Ã la qualitÃ © des boissons alcooliques publiÃ ©e au Journal officiel de la rÃ ©publique socialiste fÃ ©dÃ ©rative de Yougoslavie le 7 octobre 1971 .